2:15-bk-60979-WLH Doc#: 1445 Filed: 08/17/21 Entered: 08/17/21 17:20:23 Page 1 of
                                       3



 David B. Cotner (Bar # 2386)
 Kyle C. Ryan (Bar #12464)
 COTNER LAW, PLLC
 2700 Radio Way
 Missoula, MT 59808
 Phone: (406) 541-1111
 Email: dcotner@cotnerlaw.com; kryan@cotnerlaw.com
 Attorney for Jeremiah Foster
 Liquidating Trustee

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA
  In re
                                                     Case No. 15-60979-11
  SHOOT THE MOON, LLC,

                 Debtor.

          __________________________________________________________________

            NOTICE OF PROPOSED AMENDMENT TO LIQUIDATING TRUST
          __________________________________________________________________

          Chapter 11 Liquidating Trustee, Jeremiah Foster, by and through his counsel of record,

 hereby files with the Court the Summary of Proposed Amended Liquidating Trust, attached hereto

 as Exhibit A, and Ballot for approval or disapproval of the Proposed Amendment, attached hereto

 as Exhibit B.

          Chapter 11 Liquidating Trustee, Jeremiah Foster, also notifies the Court that the above-

 referenced documents were mailed on August 17, 2021 via US First Class Mail and Electronic

 Mail to the list of recipients, attached hereto as Exhibit C.

          DATED this 17th day of August, 2021.

                                                COTNER LAW, PLLC

                                                /s/ Kyle C. Ryan
                                                Kyle C. Ryan
                                                Attorneys for Liquidating Trustee, Jeremiah Foster




 Notice of Proposed Amendment to Liquidating Trust                                         Page | 1
2:15-bk-60979-WLH Doc#: 1445 Filed: 08/17/21 Entered: 08/17/21 17:20:23 Page 2 of
                                       3



                                 CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify under penalty of perjury that on the 17th day of
 August, 2021, a copy of the foregoing Notice was served by electronic means pursuant to LBR
 9013-(d)(2) on the parties noted in the Court’s ECF transmission facilities and by mail on the
 following individuals and/or entities:

        1. Funding Metrics, LLC
           c/o Tim Dailey, Esq.
           Milodragovich, Dale & Steinbrenner, P.C.
           620 High Park Way
           P.O. Box 4947
           Missoula, MT 59806

        2. IOU Central, Inc.
           c/o Mark A. Ellingsen
           WITHERSPOON KELLEY
           The Spokesman-Review Building
           608 Northwest Boulevard, Suite 300
           Coeur d’Alene, ID 83814

        3. IOU Central, Inc.
           c/o Paul G. Wersant
           3245 Peachtree Parkway, Suite D-245
           Suwanee, GA 30024

        4. Charles Parker
           1120 Kakala Street Unit 509
           Kaploei, HI 96707

        5. Prairie Mountain Bank
           c/o Randall C. Lester
           Falcon, Lester & Schaff, P.C.
           25 5th Street North, Suite 202
           Great Falls, MT 59401

        6. Eulailo Cabrales-Cervantes
           907 Ave. C. NW
           Great Falls, MT 59401

        7. Oversight Committee of the Liquidating Trust

            a. Robert Simson
               Vice President
               Western Alliance Bank
               2701 East Camelback Road, Suite 120



 Notice of Proposed Amendment to Liquidating Trust                                     Page | 2
2:15-bk-60979-WLH Doc#: 1445 Filed: 08/17/21 Entered: 08/17/21 17:20:23 Page 3 of
                                       3



                Phoenix, AZ 85016.

                Counsel:
                W. Scott Jenkins, Jr.
                Alissa Brice Castaneda
                Quarles & Brady, LLP
                Renaissance One
                Two North Central Avenue
                Phoenix, AZ 85004-2391

                                              COTNER LAW, PLLC

                                              By:     /s/ Kyle C. Ryan
                                                      Kyle C. Ryan
                                                      Attorneys for Liquidating Trustee,
                                                     Jeremiah Foster




 Notice of Proposed Amendment to Liquidating Trust                                         Page | 3
